Neely, Justice,

concurring:

The majority opinion in this case makes me feel like the cesqui que punch line of the original shaggy dog *594story, to-wit: “I wanted it shaggy but not that shaggy!” While the majority cites with approval my concurring opinion in Chase v. Greyhound Lines, Inc., W. Va., 195 S.E.2d 810, at 819 (1973), I did not in that opinion argue for the abrogation of the parental immunity doctrine, but rather limited myself to urging that -parental immunity be eliminated in cases where t^ie real party in interest is an insurance carrier rather than a parent.
The first syllabus point of the majority opinion, namely, “Unemancipated minors enjoy the same right to protection and to legal redress for wrongs done them as others enjoy,” is overly broad and grossly misleading. For example, if a father and son are engaged in the joint enterprise of trimming a tree, and the father negligently drops a saw on the son, the son does not and should not have a right of action against his father in the absence of insurance. If we were to hew rigorously to the line of the first syllabus point, every family, which is itself a cottage industry, would be well advised to subscribe to the Workmen’s Compensation Fund.
The majority opinion implicitly recognizes the widespread existence of automobile insurance by abrogating the doctrine of family immunity exclusively with regard to automobile accidents. The second syllabus point, namely,
“An unemancipated minor may maintain an action against his parent for personal injuries sustained in a motor vehicle accident caused by the negligence of said parent and to that extent the parental immunity doctrine is abrogated in this jurisdiction,”
is the only real holding of the case; the first syllabus point is obvious dicta. The question still remains whether a child may recover from an uninsured parent as a result of an automobile accident when the child could not recover in the event of a negligently inflicted injury in a non-automobile related accident.
*595If the Court implicitly recognizes that the operative fact which mandates a rule with regard to automobiles different from the rule in other situations is the existence of insurance, then the Court should say so and proceed to develop logical procedures to protect all concerned. As I recognized in my concurring opinion in Chase, an insurance carrier has a unique problem in defending an inter-family suit which does not exist in any other context. Obviously a suit between child and parent, in which the real defendant is an insurance company, is a friendly suit between the nominal parties in which the insurance company can expect only minimal cooperation from the insured. While I agree that insurance carriers should not be able to avoid paying compensation for negligently inflicted injuries because of artificial defenses such as charitable immunity, parental immunity, or spousal immunity, yet insurance carriers should not unnecessarily be made the target of collusive and fraudulent suits and be handicapped in their defense by the continuing myth that insurance has no effect upon the rules of procedure, a rule originally made for their benefit.
Consequently, as I indicated in Chase, whenever there is an inter-family suit the insurance company should have the option of defending the suit either in the name of the insured or in its own name as the real party in interest. If the insurance company is of the opinion that there is collusion, or that there is inadequate cooperation on the part of the insured, the insurance company should be able to disown the insured as a party defendant, should not be bound by his statements, and should be able to defend the suit independently of the insured. In addition, an inter-family suit should activate an exception to the rule in West Virginia that insurance may not be mentioned during the course of a law suit and the insurance carrier, at its option, should be permitted to set before the jury the fact that both plaintiff and defendant have a community of interest and that the insurance carrier is the only adverse party.
*596It would appear to me that the insurance carrier should further be entitled to an instruction that testimony by the insured with regard to the circumstances surrounding the accident should be received with great caution, an instruction similar to the one mandated in criminal cases with regard to the uncorroborated testimony of a co-conspirator. See, State v. Spadafore, _ W. Va. _, 220 S.E.2d 655 (1975).
The majority opinion has placed insurance carriers in an untenable position and I would urge that the principles of law discussed in this opinion be argued in the lower courts, that records be made squarely raising the problems discussed in this concurring opinion, and that a re-evaluation of this Court’s position be urged upon it at the earliest convenient opportunity.